DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Status of Claims
	Claim 1 is currently amended. Claims 5-6, 9, and 14-15 are as previously presented. Claims 2-4, 7-8, 10-13, and 16-17 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 was filed after the mailing date of the final Office action on September 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 9, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation at lines 2-4 that the material is formed into a formed component “by being heated to its solution heat treatment temperature, by being hot stamped and subsequently by being quenched in cold dies”.  This is vague and indefinite, as it is unclear which steps and in which order, are performed such that they result in the material being “heated to its solution heat treatment temperature.”  The remainder of the above-listed phrase appears to be a list of steps, though it is unclear if these are in sequential order, or each are options, or some other recitation.  The phrase “formed into a formed component by being heated” informs the end result of the process;  the subsequent “by” clauses inform of various steps utilized.  However, there are conjunction terms missing in the phrase, for example, such that the certain parts of the phrase may be read as “by being heated… by being hot stamped”, or “by being heated… by being quenched in cold dies”, where the latter phrase does not logically stand.  If instead, however, applicant intended the claim to convey that the forming heating to its solution temperature, this is not clear from the claim.  It is suggested applicant consider amending the claim to reflect that the alloy was “formed into a formed component by being heated to its solution heat treatment temperature, then by being hot stamped and subsequently [

Claim 1 recites the limitation “wherein the target temperature during the first period is a variable target temperature which is less than the Guinier-Preston solvus temperature and is at most equal to the target temperature of the second period” in lines 12-14. However, claim 1 also recites the limitation that “the target temperature during the second period exceeds the Guinier-Preston solvus temperature” in lines 16-17. 
As such, there is an inner conflict in these limitations. The target temperature during the first period cannot both be less than the Guinier-Preston solvus temperature while also being equal to the target temperature of the second period, because the target temperature during the second period exceeds the Guinier-Preston solvus temperature. A temperature cannot both be less than and exceed the Guinier-Preston solvus temperature. While the target temperature during the first period can be a “variable target temperature”, the limitation “and” in line 14 implies that the variable target temperature during the first period is always less than the Guinier-Preston solvus temperature and is at most equal to the target temperature of the second period. Clarification and correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (English machine translation of JP H05279822 A) in view of Daniel et al. (GB 2473298 A).
	Regarding claim 1, Uchida teaches a method for the production of an aluminum alloy material suitable for products including automobile outer sheets and transport equipment ([Overview]). The aluminum alloy is cast as an ingot that is rolled (which reads on a formed component) and subjected to a solution treatment, quenching ([Claim 1]), a pre-heat treatment of 15-120°C for at least 1 hour, and a final heat treatment at 200-300°C for <1 minute ([Overview]). During the pre-heat treatment at 15-120°C, a GP zone susceptible to decomposition is formed and stabilized ([0020]), which reads on the target temperature during the first period being less than the Guinier-Preston solvus temperature. During the final heat treatment at 200-300°C, the GP zone decomposes ([0024]) which reads on the reads on the target temperature during the second period exceeding the Guinier-Preston solvus temperature. Uchida further teaches the aluminum alloy having excellent coat/baking hardenability ([Overview]) and the aluminum alloy undergoing paint bake hardening ([0028]).
	The temperatures of the pre-heat and final heat treatment taught in Uchida overlap with the claimed temperature ranges of the first and second period, respectively. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the 
	However, Uchida does not teach that the aluminum alloy is formed into a formed component by being hot stamped and subsequently by being quenched in cold dies. 
	Daniel teaches a method of forming a component of complex shape by forming aluminum sheet heated below its solution heat treatment temperature (Abstract). The sheet is then formed with hot dies (page 2, line 27; reads on hot stamping), solution heat treated, quenched using cold dies, and can be artificially aged (Abstract). 
	Uchida and Daniel are analogous because both are direct to forming an aluminum components with artificial aging.
	As Uchida teaches an aluminum alloy material suitable for products including automobile outer sheets and transport equipment ([Overview]) but does not teach how to form products of such shape, one of ordinary skill would look to the prior art to determine how to form an aluminum sheet with complex shapes. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed and quenched aluminum sheets as taught by Daniel in the process of Uchida, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)). 
	Regarding claim 5, modified Uchida teaches all the limitations of claim 1 as set forth above. However, Uchida is silent on whether the target temperature during the first period is constant. 

	As Uchida teaches a pre-heat treatment but is silent on whether the temperature during the pre-heat treatment is constant or variable, one of ordinary skill would look to the prior art to decide whether to use a constant or variable temperature. Since the target temperature during the first period can only either be constant or variable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to artificially aged the aluminum alloy material at a constant temperature as taught by Daniel in the process of Uchida, thereby choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141(III)).
	Regarding claim 9, modified Uchida teaches all the limitations of claim 1 as set forth above. The formation of the aluminum sheet with hot dies as taught by Daniel (page 2, line 27) reads on fabricating a component comprising forming a material into a desired geometry.
	Regarding claim 14, modified Uchida teaches all the limitations of claim 9 as set forth above. However, Uchida is silent on whether the target temperature during the first period is constant. 
	Daniel teaches that the temperature during the artificial ageing treatment is constant (see Figure 1).
	As demonstrated for claim 5 above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to artificially aged the aluminum alloy material at a constant temperature as taught by Daniel in the process of .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida and Daniel as applied to claim 1 above, and further in view of Rioja et al. (US 4861391 A).
	Regarding claim 6, modified Uchida teaches all the limitations of claim 1 as set forth above. However, modified Uchida does not teach that the target temperature during the first period continuously increases until it is equal to the target temperature during the second period.
	Rioja teaches a method for thermally treating an article made from an aluminum alloy which comprises aging at or below a first temperature, following by aging above the first temperature and below the second temperature to achieve a desired strength (Abstract). In an alternate embodiment, Rioja teaches ramping up nearly continuously from a first holding temperature to a second holding temperature (Column 6, lines 52-55).
	Uchida and Rioja are analogous because both are directed to heat treating an aluminum alloy at two different temperatures.
As Uchida teaches a pre-heat treatment and a final heat treatment ([Overview]), but is silent on how to transition from the pre-heat treatment to the final heat treatment, one of ordinary skill would look to the prior art to determine if the transition should be continuous or instantaneous. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have continuously heated the aluminum alloy from a first holding temperature to a second holding temperature as taught by Rioja in the 
Regarding claim 15, modified Uchida teaches all the limitations of claim 9 as set forth above. However, modified Uchida does not teach that the target temperature during the first period continuously increases until it is equal to the target temperature during the second period.
	Rioja teaches ramping up nearly continuously from a first holding temperature to a second holding temperature (Column 6, lines 52-55).
As demonstrated for claim 6 above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have continuously heated the aluminum alloy from a first holding temperature to a second holding temperature as taught by Rioja in the process of Uchida, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-6, 9, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges applicant’s remarks that Carter et al. (US 2018/0251877) has a filing date of March 1, 2017, which is later than the present application’s claimed priority to 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/PHILLIP H LEUNG/Examiner, Art Unit 1733